Citation Nr: 1609996	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disability, to include as due to radiation exposure.

2.  Entitlement to service connection for gout.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1985 to September 1985 and from December 1995 to April 1996.  He served on active duty from December 1997 to March 1998.  He also had additional periods of inactive duty with the National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In July 2015 the Board remanded the appeal to the RO to schedule the Veteran for a videoconference hearing before the Board.  The RO thereafter scheduled the Veteran for a videoconference hearing before the Board in February 2016.  The Veteran was notified of the time and place of his requested hearing but failed to appear without explanation and has not requested that the hearing be rescheduled.


REMAND

A January 2012 private clinical record reveals the Veteran was seen for purposes of the Veteran's Social Security disability claim.  The record does not reflect that development has been undertake to obtain any Social Security Administration (SSA) disability determination for the Veteran or the records upon which any such determination was based.  Since records supportive of the Veteran's application to reopen his claim for service connection for bilateral eye disability as well as for his gout claim might be in the possession of the SSA, further development to obtain those records is in order.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain from the Social Security Administration a copy of any disability determinations it has rendered for the Veteran and a copy of the records upon which any such determinations were based.   

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




